Citation Nr: 1721948	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-22 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for left knee disability.

2. Entitlement to service connection for left thigh disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 2010 to March 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to the benefits sought.

In March 2012, the Veteran filed a notice of disagreement with the RO.  On that form, he indicated that he was only appealing the denial of service connection for the left knee condition.  In a follow-up phone call in April 2012, however, the Veteran indicated that he was also appealing the decision with respect to the left thigh. 

In January 2013, the Board remanded the case to the RO for further development.

The issue of left knee disability being remanded, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current left thigh disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left thigh disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

VA's duty to notify was satisfied by a letter dated in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist the Veteran in the development of his claim for left thigh disability has also been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in January 2012 and May 2012.  The Board finds that the VA examination reports are adequate to decide the merits of the case because the VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the VA examination reports set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinions.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances. . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d)(2016). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service. 38 U.S.C.A. § 1111 (West 2014). 

To rebut the presumption of soundness, VA must show, by clear and unmistakable evidence that (1) the disease or injury existed prior to service, and (2) the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of the rebuttal standard attaches.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation, may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003 (2003); 69 Fed. Reg. 25178 (2004).

The Board finds that the Veteran clearly had a pre-existing injury that predated his service; he sustained a broken left femur requiring implantation of hardware.  This left thigh condition was not noted at examination for entry, but it is undisputed that such occurred prior to service.  However, as the Veteran complained of left thigh pain in service, and an in-service injury is documented, it cannot be said that the evidence clearly and unmistakably shows no aggravation of the condition.  Accordingly, the presumption is not rebutted, and the Veteran is presumed sound with regard to the left leg.

When determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise.  If such is the case, the Veteran shall prevail in either event.  However, if the preponderance of the evidence is against the claim, the claim shall be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Thigh Disability

STRs indicate that the Veteran fell off a ladder while taking down Christmas lights in December 2010.  In January 2011, the Veteran reported to sick call for leg and lower back pain; he was diagnosed with a contusion in the thigh and placed on light duty for 3 days.  A February 2011 appointment noted that the purpose of his visit was for a contusion with intact skin surface on the left thigh (lateral).  In another February 2011 follow-up appointment, he complained of left thigh pain.  On examination, the VA examiner reported that no tenderness of the left thigh was found, his balance was normal, and after an inspection of his gait or stance, no limping was observed.

A January 2012 VA examination reported that the Veteran has had a history of a thigh condition.  However, at the time of examination, the VA examiner found no limitation in range of motion of the thigh following repetitive-use testing; no functional loss and/or functional impairment of the thigh; or any functional impact on his ability to work as a result of any thigh condition.  Additionally, the VA examiner found that there was no acute fracture or lytic destructive lesion.  He concluded that an orthopedic rod was in place, spanning from the intertrochanteric region to the distal femoral shaft, but that otherwise, there were no other significant findings involving the left femur.

In a May 2012 VA examination, the VA examiner indicated that the Veteran had a diagnosis of a left thigh contusion in 2010, which has resolved.  The VA examiner explained that while in service, the Veteran reported a sick call between January 3rd and 24th, 2011, for a left thigh contusion.  He also reported that the Veteran flipped an ATW four wheeler and fractured his left femur at the age of 13 and that consequently, the Veteran had a close reduction for low-energy femoral shaft fracture with flexible intramedullary nails used to treat a length-stable femoral shaft structure.  On examination, the Veteran reported symptoms of "left femur stabbing pain[,] sharp pain, horrible in the femur area mid 1/3."  However, the Veteran did not report any flare-ups that would have impacted the function of the thigh.  The VA examiner opined that the Veteran's claimed condition clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event or illness.  For his rationale, the VA examiner referred to the Veteran's report of a left thigh contusion in January 2011 while in service.  The VA examiner, citing to STRs documentation, indicated that he found that the Veteran's chief complaint and history onset, when he fell down in December 2010 while taking down Christmas lights, was a complaint about his left thigh; and on examination, normal residuals of a left thigh contusion were found.  He further noted that the Veteran reported throbbing pain seated to standing, with pain occurring mostly during the night; and that according to a follow-up evaluation, the Veteran was referred for CT, "indicating retained femoral hardware[, with no] acute change noted to femur."

As noted above, the first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the evidence of record indicates that the Veteran complained of pain in the thigh, pain alone does not constitute as a disability, but rather, a symptom.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  
The pain must cause some functional impairment, which is not shown here.  .  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (Also ruling that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). 

Significantly, neither the January 2012 or May 2012 VA examiners found a current thigh disability.  The sole observed physical manifestation of a thigh injury-a bruise-resolved.  Furthermore, the Veteran has not presented, identified, or alluded to the diagnosis of or treatment for any thigh condition, outside of his subjective and non-impairing complaints of pain in his left thigh.

Accordingly, without competent medical evidence of record that the Veteran has a current thigh disability, the claim for service connection is not warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for left thigh disability is denied.


REMAND

Following the Veteran's December 2010 fall, he complained of, and doctors noted left knee patellofemoral pain syndrome.  The May 2012 VA examiner diagnosed current left knee retropatellar pain syndrome.  The examiner addressed the etiology of such solely in the context of aggravation of a pre-existing condition.

The Board finds that there exists an in-service injury or disability, in conjunction with a post-service current disability, which indicates a possible connection.  Therefore a VA examination is required to determine whether there is a nexus between the Veteran's in-service injury and current disability.  See McClendon v. Nicholson, 20 Vet. App. 79, 85 - 86 (2006) (ruling that VA's duty to assist includes the obligation to provide a VA examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file complete, updated VA treatment records.

2. Schedule the Veteran for a VA joints examination.  The claims file must be reviewed by the VA examiner in conjunction with the examination.

The examiner must identify all current disabilities of the left knee.  For each identified condition, the examiner must opine as to whether such is at least as likely as not related to service.  The role of the December 2010 fall must be discussed.  

For purposes of the examination, the examiner must presume the Veteran was in sound condition at entry into service.  In other words, while the Veteran did break his leg prior to service, no disability existed at the time of entry for VA purposes.

A full and complete rationale is required for all opinions expressed.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans AffairsDepartment of Veterans Affairs


